DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2019 was filed on the filing date of the instant application on 09/24/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

CLAIMS

Claim 8 line 1, after “a” and prior to “computer”, the word -non-transitory- has been inserted.

Allowable Subject Matter
This communication is in response to application filed on 09/24/2019.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-13 are dependent on claim 8, and
Claims 15-20 are dependent on claim 14.

Regarding claims 1, 8, and 14, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a computer program product, and a system with the claimed detailed limitations such as the use of “receive new task data for a new task posted to a remote cooperative development server, via a network”, the use of “transforming the new task data utilizing natural language processing to produce transformed new task data”, the use of “representing the new task as a vector in a vector space based on the transformed new task data, wherein the vector space includes representations of completed tasks, and the completed tasks are associated with respective participants”, the use of “calculating similarities/distance between the new task and the respective completed tasks represented in the vector space”, the use of “ranking the respective participants based on the similarities between the new task and the completed tasks associated with respective participants and a predetermined function”, and the use of “determining a select participant of the respective participants to be assigned to the new task based on the ranking; and initiate automatic assignment of the new task to the select participant” as recited in the claims in combination with the 
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Bellegarda  (U.S. Patent 10,984,780 B2) global semantic word embedding using bi-directional recurrent neural networks (see Fig.1).
Yates et al. (U.S. Patent 11,010,563 B2) natural language processing and machine learning for personalized tasks experience (see Fig.1).
Gatti et al. (U.S. Patent No. 9.466,039 B2) task assignment using ranking support vector machines (see Fig.1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
02/26/2022